Exhibit 10.9

INTEGRATED BIOPHARMA, INC.

9.5% CONVERTIBLE SENIOR SECURED NOTE

THIS 9.5% CONVERTIBLE SENIOR SECURED NOTE (THIS “NOTE”) DOES NOT REQUIRE
PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT HEREOF.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE
PRINCIPAL AMOUNT SHOWN BELOW.

Issue Date: February 21, 2008

$4,500,000.00

FOR VALUE RECEIVED, INTEGRATED BIOPHARMA, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of CD FINANCIAL, LLC, or its
permitted successors or assigns (the “Holder”), the sum of FOUR MILLION FIVE
HUNDRED THOUSAND DOLLARS ($4,500,000.00) in same day funds, on or before
February 21, 2011 (the “Maturity Date ”).

Except as permitted or required under Sections 4 and 5, the Company shall not
have the right to prepay any principal of this Note.

The Company has issued this Note pursuant to a Securities Purchase Agreement,
dated as of the date hereof, as amended, restated, supplemented or otherwise
modified from time to time (the “Securities Purchase Agreement”), between the
Company and the Holder.

The Company’s obligations under this Note, including, without limitation, its
obligation to make payments of principal and interest hereon, are guaranteed by
the Company’s subsidiaries and secured by the assets and properties of the
Company and the Company’s subsidiaries.

The following terms shall apply to this Note:

1.     DEFINITIONS.

(a)     Defined Terms. When used herein, the terms below shall have the
respective meanings indicated:

“Acceleration Notice” has the meaning set forth in Section 4 of this Note.

“Change of Control” means the existence, occurrence, public announcement or
entering into an agreement contemplating of any of the following: (a) the sale,
conveyance or disposition of all or substantially all of the assets of the
Company to any Person, (b) the sale, conveyance or disposition of all or
substantially all of the assets of any Company Subsidiary to a Person other than
the Company or another Company Subsidiary that is a party to the Security
Documents; (c) the effectuation of a transaction or series of transactions in
which more than fifty percent (50%) of the equity or voting power of the Company
is disposed of; (d) the effectuation of a transaction or series of transactions
in which any of the equity or voting power of any Company Subsidiary is disposed
to a Person other than the Company or another Company Subsidiary that is a party
to the Security Documents; (e) the consolidation, merger or other business
combination of the Company with or into any other entity, immediately following
which the prior stockholders of the Company fail to own, directly or indirectly,
at least fifty percent (50%) of the surviving entity; (f) the consolidation,
merger or other business combination of any Company Subsidiary with or into any
other entity other than the Company or another Company Subsidiary that is a
party to the Security Documents; (g) a transaction or series of transactions in
which any Person or group (other than pursuant to an agreement between current
affiliates of the Company) acquires more than fifty percent (50%) of the equity
or voting power of the Company; (h) a transaction or series of transactions in
which any Person or group (other than the Company or a Company Subsidiary that
is a party to the Security Documents) acquires any of the voting equity of a
Company Subsidiary; and (i) the Continuing Directors do not at any time
constitute at least a majority of the Board of Directors of the Company.
Notwithstanding the foregoing, the Biotech Spin-Off shall not constitute a
Change of Control.
“Continuing Director” means, at any date, a member of the Board of Directors (i)
who was a member of such board on the Execution Date or (ii) who was nominated
or elected by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board of
Directors was recommended or endorsed by at least a majority of the directors
who were Continuing Directors at the time of such nomination or election or such
lesser number comprising a majority of a nominating committee if authority for
such nominations or elections has been delegated to a nominating committee whose
authority and composition have been approved by at least a majority of the
directors who were Continuing Directors at the time such committee was formed.
“Conversion Price” means the greater of (i) ninety percent (90%) of the average
of the VWAPs for the 20 consecutive Trading Days ending on the Trading Day that
is immediately prior to the date on which notice of conversion of this Note is
duly given and (ii) $2.00 (as appropriately adjusted for stock splits, stock
dividends, issuances below the Conversion Price and similar events).
“Default Interest Rate” means the lower of eighteen (18%) per annum and the
maximum rate permitted by applicable Governmental Requirements.
“Event of Default” means the occurrence of any of the following events:
(i)     a Liquidation Event occurs or is publicly announced;

(ii)     the Company fails to make any payment of principal or interest on this
Note as and when due, and such payment remains unpaid for two (2) Business Days
following such due date;
(iii)     other than a breach described in clause (ii) above, the Company or any
Company Subsidiary breaches or provides notice of its intent to breach any
material term or condition of this Note or any other Transaction Document
(including, without limitation, a Registration Default (as defined in the
Registration Rights Agreement)); and such breach continues for a period of five
(5) Business Days following written notice thereof from the Holder;

(iv)     any representation or warranty made by the Company or any Company
Subsidiary in any of the Transaction Documents was inaccurate or misleading in
any material respect as of the date such representation or warranty was made; or
(v)     a default occurs or is declared, or any amounts are accelerated, under
or with respect to any instrument that evidences Debt of the Company or any
Company Subsidiary in a principal amount exceeding $50,000.
“Interest” has the meaning set forth in Section 2(a) of this Note.
“Issue Date” means the date of this Note as set forth on the first page of this
Note.

“Liquidation Event ” means where (i) the Company or any Company Subsidiary shall
make a general assignment for the benefit of creditors or consent to the
appointment of a receiver, liquidator, custodian, or similar official of all or
substantially all of its properties, or any such official is placed in control
of such properties, or the Company or any Company Subsidiary shall commence any
action or proceeding or take advantage of or file under any federal or state
insolvency statute, including, without limitation, the United States Bankruptcy
Code, seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, administration, a
voluntary arrangement, or other relief with respect to it or its debts; or (ii)
there shall be commenced against the Company or any Company Subsidiary any
action or proceeding of the nature referred to in clause (i) above or seeking
issuance of a warrant of attachment, execution, distraint, or similar process
against all or any substantial part of its property, which results in the entry
of an order for relief which remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (iii) there is initiated the dissolution or other
winding up of the Company or any material Company Subsidiary, whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy
proceedings; or (iv) there is initiated any assignment for the benefit of
creditors or any marshalling of the material assets or material liabilities of
the Company or any Company Subsidiary.

“Maturity Date” has the meaning set forth in the preamble of this Note.
“Prepayment Notice” has the meaning set forth in Section 5 of this Note.

     

“Securities Purchase Agreement” has the meaning set forth in the preamble of
this Note.
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
“Trading Market” means any one of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange,
the New York Stock Exchange or the OTC Bulletin Board.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market (other than the OTC Bulletin Board), the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m.
Eastern Time to 4:02 p.m. Eastern Time); (b) if the Common Stock is not then
listed or quoted on a Trading Market (other than the OTC Bulletin Board) and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
in good faith by the Board of Directors of the Company.
(b)     Terms Defined in Securities Purchase Agreement. Any capitalized term
used but not defined herein has the meaning specified in the Securities Purchase
Agreement.
(c)     Usage. All definitions contained in this Note are equally applicable to
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of similar import refer to this Note as a whole and
not to any particular provision of this Note.

2.     PAYMENT OF PRINCIPAL AND INTEREST.

(a)     Interest. This Note shall bear interest on the unpaid principal amount
hereof (“Interest ”) at an annual rate equal to nine and one-half percent
(9.5%), computed on the basis of a 360-day year and calculated using the actual
number of days elapsed since and including the Issue Date or the date on which
Interest was most recently paid, as the case may be (but excluding the day on
which the unpaid principal amount hereof is paid in full). Interest shall be
paid in accordance with Section 2(b).
(b)     Monthly Interest Payments. The Company shall, on the first Business Day
of each calendar month, commencing with March 3, 2008, pay the Holder an amount
equal to the accrued and unpaid Interest (including default interest (if any))
on this Note up to but not including the date of such payment.
(c)     Payment on Maturity Date. The outstanding principal amount of this Note
plus all accrued and unpaid Interest (including default interest (if any))
hereon, plus all other amounts due hereunder, shall be paid in full on the
Maturity Date.

(d)     Default Interest. Any amount of principal or Interest that is not paid
as and when due in accordance with this Note shall bear interest at the Default
Interest Rate, compounded monthly, until paid.
(e)     Payment in Cash. All payments of principal and Interest (including
default interest (if any)) on this Note shall be paid in cash by wire transfer
of immediately available funds.

3.     CONVERSION.

(a)     Generally. All or any portion of the outstanding principal amount of and
accrued interest under this Note may, at any time on or prior to or after the
Maturity Date and in the Holder’s sole discretion, be converted into shares of
Common Stock at the Conversion Price in effect at such time.
(b)     Mechanics of Conversion. The Holder may, at its option, upon written
notice, as provided in Section6(b), to the Company given at any time and from
time to time prior to the payment or prepayment of this Note, convert all or any
portion of the principal balance plus accrued but unpaid interest of this Note
into shares of Common Stock based on the Conversion Price. Upon any conversion
of this Note: (i) such principal amount converted and all accrued but unpaid
interest thereon shall be converted and such converted portion of this Note
shall become fully paid and satisfied, (ii) the Holder shall surrender and
deliver this Note, duly endorsed, to the Company or such other address which the
Company shall designate against delivery of the certificates representing the
new securities of the Company, (iii) the Company shall promptly deliver a duly
executed Note to the Holder in the principal amount, if any, that remains
outstanding after any such conversion; and (iv) in exchange for all or any
portion of the surrendered Note described in the preceding clauses 3(b)(i) or
(ii) hereof, the Company shall deliver to the Holder certificates representing
such number of shares of Common Stock to which the Holder is entitled to receive
based on its conversion of the Note, which certificates shall bear such legends
as are required under applicable state and federal securities laws.
(c)     Issue Taxes. The Company shall pay any and all issue and other taxes
that may be payable with respect to any issue or delivery of shares of Common
Stock on conversion of this Note pursuant hereto; provided, however, that the
Holder shall not be obligated to pay any transfer taxes resulting from any
transfer requested by any holder in connection with any such conversion.
(d)     Elimination of Fractional Interests. No fractional shares of Common
Stock shall be issued upon conversion of this Note, nor shall the Company be
required to pay cash in lieu of fractional interests, it being the intent of the
parties that all fractional interests shall be eliminated and that all issuances
of Common Stock shall be rounded up to the nearest whole share.
4.     EVENTS OF DEFAULT; CHANGE OF CONTROL.

In the event that an Event of Default or a Change of Control occurs, the Holder
shall have the right, upon written notice to the Company (an “Acceleration
Notice”), to (i) accelerate the payment of all unpaid principal and accrued and
unpaid Interest (including default interest (if any)) on this Note, and (ii)
receive from the Company an amount equal to the sum of all of the amounts
described in the preceding clause (i) in same day funds on the payment date
specified in the Acceleration Notice, provided such date must be at least two
(2) Business Days following the date on which the Acceleration Notice is
delivered to the Company.

5.     OPTIONAL PREPAYMENT.

The Company shall have the right at any time, upon not less than five (5) days’
written notice to the Holder (a “Prepayment Notice”), to prepay all but not less
than all of the unpaid principal and accrued and unpaid Interest (including
default interest (if any)) on this Note. In order to effectuate such prepayment,
the Company shall be obligated to pay the Holder an amount equal to all of the
amounts described in the preceding sentence in same day funds on the payment
date (the “Prepayment Date”) specified in the Prepayment Notice, provided such
date must be at least five (5) days following the date on which the Prepayment
Notice is delivered to the Holder. Notwithstanding the foregoing, if the Holder
delivers an Acceleration Notice at any time prior to the Prepayment Date, then
the provisions of Section 4 shall apply and control.

6.      MISCELLANEOUS.
(a)     Failure to Exercise Rights not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
does not pay any amount under this Note when such amount becomes due, the
Company shall bear all costs incurred by the Holder in collecting such amount,
including without limitation reasonable legal fees and expenses.
(b)     Notices. Any notice, demand or request required or permitted to be given
by the Company or the Holder pursuant to the terms of this Note shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

Integrated BioPharma, Inc.
225 Long Avenue

Hillside, New Jersey 07205
Attn: Chief Executive Officer
Tel: (973) 926-0816

Fax: (973) 926-1735
with a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP
200 Park Avenue

New York, New York 10166
Attn: Andrew H. Abramowitz
Tel: (212) 801-9200

Fax: (212) 801-6400

and if to the Holder, to such address for the Holder as shall appear on the
signature page of the Securities Purchase Agreement executed by the Holder, or
as shall be designated by the Holder in writing to the other parties hereto in
accordance this Section 6(b).

(c)      Amendments and Waivers. No amendment to this Note may be made or given
except pursuant to a written instrument executed by the Company and by the
Holder. No waiver of any provision of this Note may be made except pursuant to a
written instrument executed by the party against whom such waiver is sought to
be enforced. Any waiver given pursuant hereto shall be effective only in the
specific instance and for the specific purpose for which given.

(d)      Transfer of Note. The Holder may sell, transfer or otherwise dispose of
all or any part of this Note (including without limitation pursuant to a pledge)
to any Person as long as such sale, transfer or disposition is in compliance
with applicable Governmental Requirements, and is otherwise made in accordance
with the applicable provisions of the Securities Purchase Agreement. From and
after the date of any such sale, transfer or disposition, the transferee hereof
shall be deemed to be the holder of a Note in the principal amount acquired by
such transferee, and the Company shall, as promptly as practicable, issue and
deliver to such transferee a new Note identical in all respects to this Note, in
the name of such transferee, against surrender of this Note or as otherwise
specified in Section 6(e) of this Note. The Company shall be entitled to treat
the original Holder as the holder of this entire Note unless and until it
receives written notice of the sale, transfer or disposition hereof.
(e)      Lost or Stolen Note. Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of indemnity or security reasonably satisfactory to the
Company, and upon surrender and cancellation of the Note, if mutilated, the
Company shall execute and deliver to the Holder a new Note identical in all
respects to this Note.

(f)      Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.
(g)     Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors (whether
by merger or otherwise) and permitted assigns of the Company and the Holder. The
Company may not assign its rights or obligations under this Note except as
specifically required or permitted pursuant to the terms hereof.
(h)     Usury. This Note is subject to the express condition that at no time
shall the Company be obligated or required to pay interest hereunder at a rate
which could subject the Holder to either civil or criminal liability as a result
of being in excess of the maximum interest rate which the Company is permitted
by applicable law to contract or agree to pay.  If by the terms of this Note,
the Company is at any time required or obligated to pay interest hereunder at a
rate in excess of such maximum rate, the rate of interest under this Note shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of this Note. 

[Signature Page to Follow]


IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.

INTEGRATED BIOPHARMA, INC.

By: /s/ E. Gerald Kay

Name: E. Gerald Kay
Title: Chief Executive Officer
 